Citation Nr: 0330458	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  93-18 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On December 13, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an otolaryngology 
examination to determine the extent and 
severity of the veteran's service-
connected throat disability.  
Specifically, the examiner should render 
an opinion as to whether the veteran 
suffers from any hoarseness, thickening 
or nodules of the vocal cords, submucous 
infiltration, inflammation of the vocal 
cords or mucous membranes, or pre-
malignant changes.  All indicated tests 
and studies should be conducted.  Send 
the claims file to the examiner for 
review in conjunction with the 
examination.
2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the nature and 
etiology of any currently diagnosed back 
disabilities.  Regarding the veteran's 
low back disability, the examiner should 
express an opinion as to whether any 
currently diagnosed back disability is as 
least as likely as not related to the 
veteran's service, to specifically 
include the claimed incident in which a 
carbon dioxide canister fell off a truck 
and hit the veteran in the back.  In 
rendering this opinion, the examiner 
should state, to the extent feasible, 
whether such trauma would also cause the 
stated back complaints during service 
that resulted in the veteran's position 
being reclassified, and/or whether it 
would cause the disc laminectomy and 
fusion performed following service.  With 
respect to the veteran's thoracic spine 
injury, the examiner should state whether 
it is as least as likely as not that the 
veteran's pre-service thoracic injury was 
aggravated by the veteran's military 
service, to include any heavy lifting or 
the claimed carbon dioxide canister 
trauma that hit the veteran in the back.  
Furthermore, as with the low back 
disability, the examiner should state, to 
the extent feasible, whether the 
veteran's preexisting thoracic spine 
injury would also cause the stated back 
complaints during service that resulted 
in the veteran's position being 
reclassified.  If the examiner does not 
believe that either back disability 
should be service-connected, such 
supporting rationale should be stated.  
Similarly, if the examiner does believe 
that such disabilities are service-
connected, the examiner should 
specifically discuss the veteran's back 
complaints during service and the 
reasoning for the resulting position 
reclassification if not due to in-service 
trauma or the preexisting thoracic spine 
injury.  Likewise, in rendering such 
opinions, the examiner should also 
specifically review the June 1997 and 
February 2002 VA examination reports, as 
well as the opinion of Dr. Ambrose in the 
July 1999 letter.  Send the claims folder 
to the examiner for review in conjunction 
with the examination.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





